Callahan, J.
(concurring). I construe section 962 of the Penal Law to relate to any agreement, the performance of which imposes or carries as a necessary accompaniment thereto the rendition of personal services by workmen, and find that the present contract is within that category. The statute, being one to regulate fair trade practices and prevent frauds and cheats, is not offensive to the provisions of either the Federal or Stake Constitutions.
I concur in the reversal of the judgment, however, on the ground stated by Mr. Justice UntErmyer, to the effect that the present contract did not provide for the payment of the “ prevailing rate of wages,” and that the requirement that “ union labor ” be employed is not equivalent to such a provision.
Cohn, J., concurs.
Judgment and order unanimously reversed, the information dismissed, and the defendant discharged from custody.